      Case 1:18-cv-07652-DLC Document 72 Filed 04/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               18cv7652 (DLC)
LEONIDES DUVERNY,                      :
                    Plaintiff,         :             REVISED PRETRIAL
                                       :             SCHEDULING ORDER
          -v-                          :
                                       :
HERCULES MEDICAL P.C., ACHILLES        :
MEDICAL P.C., HYPERION MEDICAL P.C.,   :
and GEOFFREY RICHSTONE, individually, :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The Court’s summary judgment decision issued on March 3,
2020. On the same day, the Court issued a Scheduling Order
directing the parties to file the Joint Pretrial Order by May 1,
2020 and placing the case on the May 2020 trial-ready calendar.
     On March 27, 2020, Chief Judge McMahon issued a Standing
Order suspending all jury trials through June 1, 2020. On April
16, 2020, the parties requested an extension of the deadline to
submit their Joint Pretrial Order set forth in the March 3
Scheduling Order. Accordingly, the following schedule shall
govern the further conduct of pretrial proceedings in this case:

1.   The Joint Pretrial Order must be filed by June 15, 2020.

     As described in greater detail in this Court’s Individual
     Practices in Civil Cases, the following documents must be
     filed with the Pretrial Order: Voir Dire, Requests to
     Charge and a Memorandum of Law addressing all questions of
     law expected to arise at trial. If the party has submitted
     a pretrial Memorandum of Law, a reply to any unanticipated
     legal argument in another party’s pretrial memorandum may
     be submitted. Any reply shall be due one week after the
     joint pretrial order. Counsel will provide the Court with
     two (2) courtesy copies of all pretrial documents at the
     time of filing.

     IT IS HEREBY ORDERED that the case is placed on the July
2020 trial ready calendar. You must be ready to proceed on 24
      Case 1:18-cv-07652-DLC Document 72 Filed 04/17/20 Page 2 of 3



hours notice. You may contact the Deputy Clerk, Gloria Rojas,
to learn where your case stands on the calendar.

     IT IS FURTHER ORDERED that the following procedures shall
govern the conduct of the trial.

1.   All exhibits must be pre-marked.

2.   At the start of the trial each party will present the Court
     with the following documents:

     (a)   Three copies of a complete exhibit list.

     (b)   A set of pre-marked exhibits assembled sequentially i)
           in a looseleaf binder, or ii) in separate manila
           folders labelled with the exhibit numbers and placed
           in a suitable container or box for ready reference.

     (c)   The exhibits should include copies of the sections of
           any depositions that are intended to be offered into
           evidence, expert reports, and any charts or summaries
           of evidence.

3.   Counsel should be available every day at 9:00 a.m. (except
     for the first day of trial) in order to discuss with the
     Court any legal or evidentiary issues expected to arise
     during the day.

4.   Testimony will generally be taken between 9:30 and 5:00
     from Monday through Thursday. There will be a mid-morning,
     a mid-afternoon and a lunch break from 12:45 p.m. to 2 p.m.

5.   There should be no sidebars during jury trials. Counsel
     are expected to anticipate any problems that might require
     a ruling from the Court and to raise those issues with the
     Court in advance of the time that the jury will be hearing
     the evidence.

6.   If counsel intend to distribute copies of documentary
     exhibits to the jury, make a separate copy for each juror.

7.   Counsel should make certain that they have custody of all
     original exhibits. The Court does not retain them and the



                                   2
         Case 1:18-cv-07652-DLC Document 72 Filed 04/17/20 Page 3 of 3



    Clerk is not responsible for them.

    SO ORDERED:

Dated:       New York, New York
             April 17, 2020

                              __________________________________
                                         DENISE COTE
                                 United States District Judge




                                      3
